Title: To George Washington from Tobias Lear, 8 March 1795
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          Georgetown [D.C.] March 8th 1795.
        
        By the post of friday I had the honor to receive your respected favor of the 4th instant: Since which I have had but little opportunity of hearing any opinions expressed on the points mentioned in your letter. I had, however, frequently heard the subject spoken on since the commencement of the misunderstanding between Mr Johnson and the Commissioners; and from what I could observe of the opinions of those who appeared to have paid any attention to the subject, it seemed to be a generally received idea that the lots on Rock Creek could not be considered as Water lots, in the common acceptation of the term Water-lots as applied to the City, and especially too as a bridge had been

thrown across the Creek which effectually excluded the use of it from all vessels carrying masts, however conveniently the depth of water might admit of such vessels navigating the Creek. It is conceded, that according to the strict sense of the term Water-lot, every lot may be considered as such, which lays upon any creek or inlet, however triffling, into which the tide flows; but taking it in a liberal sense, and as relating to the City, which has so large a proportion of its lines bounded by the Potomac and Eastern Branch, no lots would be considered as water lots but such as lay on one of these waters, unless particularly defined as such bounding on the Creek.
        What I have here stated I find to be the general opinion of such as I have heard express themselves on the subject, where there seems to be no particular interest to bias an opinion; but those owning land on the Creek think otherwise, excepting Mr Peter, who is decided against their being considered Water-lots.
        I should have delayed writing to you on this subject ’till the middle of the week, hoping by that time to have been able to gain more information on it in the way you request; but Mr Weston being now here, and the directors intending to accompany him up the River as far as the Shanandoah, we shall set out this morning, and I shall not probably return to this place till the last of the week, I have therefore felt it proper to give you such information as I had on the subject of Your letter as early as possible, promising to make a further communication of anything else which may come to my knowledge and which I conceive can give you satisfaction to hear, remembering always that it is intended for your own private information, and acting in ⟨it⟩ accordingly.
        Before I close this letter, permit me to add a circumstance of which I had personal knowledge.
        When I was in this place in October 1793, before I sailed for Europe, I had some conversation with the Commissioners, by Mr Greenleaf’s desire, on that part of his first Contract which confines him to two water lots, in order to see how far the ideas of those Gentlemen went on that subject as to the term Water-lots—and I well remember that an impression was left strongly on my mind, that they did not consider the lots in the Creek as excluded from Mr Greenleaf’s selection.
        
        I pray you, my dear Sir, to pardon the hasty manner in which this is written, to present my best & most grateful respects to Mrs Washington—my affectionate regards to the family—and beleive me to be, with the strongest impressions of gratitude and the most lively respect Your affectionate & faithful
        
          Tobias Lear.
        
      